DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/JP2018/038709, filed on 10/17/2018, which claims priority to Japanese Patent Application No. 2017-209127 filed on 10/30/2017.  On 04/15/2020, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 04/15/2020 preliminary amendment includes: (a) the abstract is currently amended; and (b) claims 1-15 are original.  Claims 1-15 are currently pending and an office action on the merits follows.
Quayle Action
4.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
5.	Claims 1-15 are objected to because of the following informalities:  
	Claim 1 at lines 18-19 needs to be changed from “the number of data items” to “a number of data items” or “the total number of data items” to correct a lack of antecedent basis issue.  Appropriate correction is required.  Note that claim 2 at line 4 includes “the number of data items” so any claim amendment needs to provide proper antecedent basis for this limitation.  This objection applies to claims 2-7 that depend upon claim 1.
	Claim 1 at line 21 needs to change “the basis of the composite degree of divergence” to “a basis of the composite degree of divergence” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the basis of the composite degree of divergence” in claim 7 at lines 10-11.  Appropriate correction is required.  This objection applies to claims 2-7 that depend upon claim 1.
	Claim 5 at lines 4-5 needs to be changed from “the basis of the new data” to “a basis of the new data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 6-7 that depend upon claim 5.  
	Claim 8 at lines 17-18 needs to be changed from “the basis of the number of data items” to “a basis of a number of data items” or “a basis of the total number of data items” to correct lack of antecedent basis issues.  Note that claim 9 at line 4 includes “the number of data items” so any claim amendment needs to provide proper antecedent basis for this limitation.  Appropriate correction is required.  This objection applies to claims 9-15 that depend upon claim 8.
Claim 8 at line 20 needs to be changed from “the basis of the composite degree of divergence” to “a basis of the composite degree of divergence” to correct lack of antecedent basis issues.  Appropriate correction is required.  This objection applies to claims 9-15 that depend upon claim 8.
Claim 12 at lines 4 needs to be changed from “the basis of the new data” to “a basis of the new data” to correct lack of antecedent basis issues.  This amendment would provide proper antecedent basis for “the basis of the data” in claim 14 at line 6.  Appropriate correction is required.  This objection applies to claims 13-15 that depend upon claim 12.  This objection applies to claims 13-15 that depend upon claim 8.
Potentially Allowable Subject Matter
6.	Claims 1-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
7.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “and a composite divergence degree calculation unit(FIG. 2: 148c) that calculates a composite degree of divergence obtained by combining the individual-subject DB divergence degree(FIG. 2: 148a) and the multiple-subject DB divergence degree(FIG. 2: 148b), using the number of data items in the individual-subject DB(FIG. 2: 45a), wherein it is determined whether or not the new data is abnormal on the basis of the composite degree of divergence(FIG. 2: 148c)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. 2011238215 A to Udo and Japan Patent Pub. No. 2003204942 A to Anamoto et al. (“Anamoto”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 1, Udo discloses an abnormal data processing system(S)(FIG. 1; p 4, ¶4; p 5, ¶3; p 7, ¶6) that detects whether or not new data is abnormal and processes the new data (FIGs. 1, 4: 3, 23; p 5, ¶¶4, 6; p 6, ¶¶10-11; p 7, ¶6; p 8, ¶¶2, 4; p 9, ¶¶5-6 – for a plurality of individuals data is continuously received regarding each individual’s: (i) mood/mental health and (ii) physical performance/physical health.  This data is processed to become standardized.  Each individual having mental or physical data that deviates above a threshold level for a predetermined number of times {e.g., 1 time} is determined to have abnormal mental/physical health), comprising:
a storage unit(6)(FIGs. 1-3: 1; p 7, ¶¶6-7) that stores a multiple-subject DB(14)(FIG. 3; p 7, ¶7 to p 8, ¶1; p 8, ¶¶3-5) in which data of a plurality of subjects is accumulated (p 5, ¶¶7-9 – standardized group-specific data regarding users’ mood/mental health and physical performance/physical health) and an individual-subject DB(13)(FIG. 3; p 7, ¶7) in which data of an individual subject is accumulated (p 4, ¶5 to p 5, ¶4; p 6, ¶¶1, 4; p 8, ¶¶3-4 – standardized personal data regarding a user’s mood/mental health and physical performance/physical health);
an individual-subject DB divergence degree calculation unit(7)(FIGs. 2-4: 18; p 7, ¶¶6-7; p 8, ¶¶3-5; p 9, ¶5) that calculates an individual-subject DB(13)(FIG. 3; p 7, ¶7) divergence degree which is a degree of divergence of the new data (FIG. 3: 13; p 6, ¶11 to p 7, ¶1; p 7, ¶7; p 8, ¶4, especially - “deviation value of bodily sensation data, average value /standard deviation/deviation value of life activity data are stored for each individual”; p 8, ¶5, especially – “Individual deviation values are obtained by Equation 3”; p 9, ¶5 – data about the mood/mental health and physical performance/physical health of each user {i.e., each subject} is continuously received, standardized, stored in a database and used to determine deviation values of this data which are each compared to a threshold value.);
a multiple-subject DB divergence degree calculation unit(7)(FIGs. 2-4: 18; p 7, ¶¶6-7; p 8, ¶¶3-5; p 9, ¶6) that calculates a multiple-subject DB divergence degree which is a degree of divergence of data from the multiple-subject DB (FIG. 3: 14; p 6, ¶11 to p 7, ¶1; p 7, ¶7 to p 8, ¶1; p 8, ¶¶3-4; p 8, ¶5, especially – “Individual deviation values are obtained by Equation 3”; p 9, ¶5; p 9, ¶6, especially – “average value of individual deviation values of individuals belonging to the group” – data about the mood/mental health and physical performance/physical health of each user {i.e., each subject} within a group is continuously received, standardized, stored in a database and used to determine deviation values of this data which are each compared to a threshold value.), wherein it is determined whether or not the new data is abnormal (p 4, ¶4; p 6, 10; p 9, ¶¶5-6).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Udo does not expressly disclose a degree of divergence of the new data from the individual-subject DB; a degree of divergence of the new data from the multiple-subject DB; and a composite divergence degree calculation unit that calculates a composite degree of divergence obtained by combining the individual-subject DB divergence degree and the multiple-subject DB divergence degree, using the number of data items in the individual-subject DB, wherein it is determined whether or not the new data is abnormal on the basis of the composite degree of divergence.
Anamoto discloses a degree of divergence of the new data from the individual-subject DB(25)(FIG. 1; p 8, ¶2; p 12, ¶8); a degree of divergence of the new data from the multiple-subject DB(35)(FIG. 1; p 8, ¶2; p 9, ¶¶6-7; p 10, ¶¶3-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Udo with Anamoto to provide an abnormal data processing system that provides a user with feedback as to her/his condition in relation to her/his past and to the condition others (p 12, ¶8; p 10, ¶4).
Udo and Anamoto do not teach the above underlined limitations.

Independent claim 8 identifies the distinct features: “calculating a composite degree of divergence(FIG. 2: 148c) using the individual-subject DB divergence degree(FIG. 2: 148a) and the multiple-subject DB divergence degree(FIG. 2: 148b), on the basis of the number of data items in the individual-subject DB(FIG. 2: 45a); and determining whether or not the new data is abnormal on the basis of the composite degree of divergence(FIG. 2: 148c)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. 2011238215 A to Udo and Japan Patent Pub. No. 2003204942 A to Anamoto et al. (“Anamoto”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 8, Udo discloses an abnormal data processing method (FIG. 1: S; p 4, ¶4; p 5, ¶3; p 7, ¶6) that detects whether or not new data acquired by an input unit(3)(FIG. 1; ¶¶6-7) is abnormal and processes the new data (FIGs. 1, 4: 3, 23; p 5, ¶¶4, 6; p 6, ¶¶10-11; p 7, ¶6; p 8, ¶2; p 8, ¶4; p 9, ¶¶5-6 – for a plurality of individuals data is continuously received regarding each individual’s: (i) mood/mental health and (ii) physical performance/physical health.  This data is processed to become standardized.  Each individual having mental or physical data that deviates above a threshold level for a predetermined number of times {e.g., 1 time} is determined to have abnormal mental/physical health), using the input unit(3)(FIG. 1; p 7, ¶¶6-7), an output unit(7)(FIG. 4: 23; p 8, ¶3; p 9, ¶¶5-6), a control unit(8)(FIGs. 1-2: 1; ¶6), and a storage unit(6)(FIGs. 1-3: 1; p 7, ¶¶6-7), the method (FIG. 1: S; p 4, ¶4; p 5, ¶3; p 7, ¶6) comprising:
storing a multiple-subject DB(14)(FIG. 3; p 7, ¶7 to p 8, ¶1; p 8, ¶¶3-5) in which data of a plurality of subjects is accumulated (p 5, ¶¶7-9 – standardized group-specific data regarding users’ mood/mental health and physical performance/physical health) and an individual-subject DB(13)(FIG. 3; p 7, ¶7) in which data of an individual subject is accumulated (p 4, ¶5 to p 5, ¶¶2, 4; p 6, ¶¶1, 4; p 8, ¶¶3-4 – standardized personal data regarding a user’s mood/mental health and physical performance/physical health) in the storage unit(6)(FIG. 3: 14; p 7, ¶7 to p 8, ¶1);
calculating (FIGs. 2-4: 7, 18; p 7, ¶¶6-7; p 8, ¶¶3-5; p 9, ¶5) an individual-subject DB(13)(FIG. 3; p 7, ¶7) divergence degree which is a degree of divergence of the new data (FIG. 3: 13; p 6, ¶11 to p 7, ¶1; p 7, ¶7; p 8, ¶4, especially - “deviation value of bodily sensation data, average value /standard deviation/deviation value of life activity data are stored for each individual”; p 8, ¶5, especially – “Individual deviation values are obtained by Equation 3” – deviation values for each individual person {i.e., each subject} are calculated and stored);
calculating (FIGs. 2-4: 7, 18; p 7, ¶¶6-7; p 8, ¶¶3-5; p 9, ¶6) a multiple-subject DB divergence degree which is a degree of divergence of the new data (FIG. 3: 14; p 6, ¶11 to p 7, ¶1; p 7, ¶7 to p 8, ¶1; p 8, ¶¶3-4; p 8, ¶5, especially – “Individual deviation values are obtained by Equation 3”; p 9, ¶6, especially – “average value of individual deviation values of individuals belonging to the group” – deviation values for each individual person in a group {i.e., multiple subjects} are calculated and stored); and
determining whether or not the new data is abnormal (p 4, ¶4; p 6, 10; p 9, ¶¶5-6).
Udo does not expressly disclose a degree of divergence of the new data from the individual-subject DB; a degree of divergence of the new data from the multiple-subject DB; calculating a composite degree of divergence using the individual-subject DB divergence degree and the multiple-subject DB divergence degree, on the basis of the number of data items in the individual-subject DB; and determining whether or not the new data is abnormal on the basis of the composite degree of divergence.
Anamoto discloses a degree of divergence of the new data from the individual-subject DB(25)(FIG. 1; p 8, ¶2; p 12, ¶8); a degree of divergence of the new data from the multiple-subject DB(35)(FIG. 1; p 8, ¶2; p 9, ¶¶6-7; p 10, ¶¶3-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Udo with Anamoto to provide an abnormal data processing method that provides a user with feedback as to her/his condition in relation to her/his past and to the condition others (p 12, ¶8; p 10, ¶4).
Udo and Anamoto do not teach the above underlined limitations.
Other Relevant Prior Art
8.	Other relevant prior art includes:
(i)	Japan Patent Pub. 2018156639A to Oshita discloses divergence of the new data from the individual-subject DB (p 12, ¶1; p 24, ¶2).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2011/0201902 A1 to Shiga et al. discloses determining an individual’s comprehensive health index(Comprehensive Health Index)(Fig. 6; ¶0051) including a health deviation value (¶0051), which is based on measurements of biomarkers (e.g., weight) and body activity (e.g., number of steps and the state of sleeping) using one or more devices(2-6)(Fig. 3; ¶¶0055-0056).
Conclusion
9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692